DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krans et al. (U.S. Pub. No. 2008/0218369).
Regarding claim 1, Krans et al. teaches a display device comprising: a substrate (Figs. 1-2, 12, ¶ [0032]); a first pixel (Figs. 1-2, top left 14, ¶ [0034]) and a second pixel (Figs. 1-2, top middle 14, ¶ [0034]) on the substrate and spaced apart from each other; and a first through hole (Figs. 1-2, 16 second from left, second from top, ¶ [0034]) positioned between the first pixel and the second pixel; wherein the first pixel is located along a first direction (Fig. 1, up/down), and the second pixel is located along a second direction (Fig. 1, left/right) crossing the first direction.
Regarding claim 2, Krans et al. teaches a display device wherein the first direction (Fig. 1, up/down) and the second direction (Fig. 1, left/right) are orthogonal to each other.
Regarding claim 3, Krans et al. teaches a display device wherein each of the first pixel (Figs. 1-2, top left 14, ¶ [0034]) and the second pixel (Figs. 1-2, top middle 14, ¶ [0034]) comprises a first color light emission sub-pixel (¶ [0034]), a second color light emission sub-pixel (¶ [0034]), and a third color light emission sub-pixel (¶ [0034]).
Regarding claim 4, Krans et al. teaches a display device wherein the first through hole (Figs. 1-2, 16 second from left, second from top, ¶ [0034]) extends in the first direction (Fig. 1, up/down) between the first pixel and the second pixel (noting for clarity that the first through hole of Krans et al. “extends” in both the first and second directions).
Regarding claim 5, Krans et al. teaches a display device further comprising: a third pixel (Figs. 1-2, middle left 14, ¶ [0034]) spaced apart from the first pixel (Figs. 1-2, top left 14, ¶ [0034]) in the first direction (Fig. 1, up/down), wherein the third pixel is located along the same direction (Fig. 1, left/right) as the second pixel.
Regarding claim 6, Krans et al. teaches a display device further comprising: a second through hole (Figs. 1-2, 16 furthest left, second from top, ¶ [0034]) positioned between the first pixel (Figs. 1-2, top left 14, ¶ [0034]) and the third pixel (Figs. 1-2, middle left 14, ¶ [0034]).
Regarding claim 7, Krans et al. teaches a display device wherein the second through hole (Figs. 1-2, 16 furthest left, second from top, ¶ [0034]) extends in the second direction (Fig. 1, left/right) between the first pixel (Figs. 1-2, top left 14, ¶ [0034]) and the third pixel (Figs. 1-2, middle left 14, ¶ [0034]).
Regarding claim 8, Krans et al. teaches a display device wherein an inner surface of the first through hole (Figs. 1-2, 16 second from left, second from top, ¶ [0034]) is sloped (Fig. 2a, and related text, teaching that the inner surface of the first through hole are “sloped” in plan view).
Regarding claim 10, Krans et al. teaches a display device wherein the first through hole (Figs. 1-2, 16 second from left, second from top, ¶ [0034]) penetrates (see, e.g., Fig. 5) the substrate (Figs. 1-2, 12, ¶ [0032]).
Regarding claim 11, Krans et al. teaches a display device further comprising: a plurality of insulating layers on the substrate (Figs. 1-2, 12, ¶ [0032]), wherein the plurality of insulating layers (¶ [0032], explaining that the substrate can comprise thin plastic sheets, i.e., a plurality of insulating layers. Examiner can choose any of these sheets, designate it the “substrate”, then designate the remaining plastic sheets as “the plurality of insulating layers”) and the substrate (Figs. 1-2, 12, ¶ [0032]) each have openings that define the first through hole (Figs. 1-2, 16 second from left, second from top, ¶ [0034]).
Regarding claim 16, Krans et al. teaches a display device further comprising: a wiring (Fig. 1, not illustrated “conducting lines”, ¶ [0032]) on the substrate (Figs. 1-2, 12, ¶ [0032]), wherein the wiring is arranged to bypass (e.g., ¶ [0009], discussing how the “conducting lines . . . can be guided via the second areas”, i.e., arranged to bypass) the first through hole (Figs. 1-2, 16 second from left, second from top, ¶ [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krans et al. (U.S. Pub. No. 2008/0218369), as applied to claims 1 and 11, above, further in view of Shin et al. (U.S. Pub. No. 2013/0222217).
Regarding claim 12, Krans et al. teaches the claimed invention, except a thin film transistor on the substrate and comprising a semiconductor layer, a gate electrode, and an electrode layer; a gate insulating layer between the semiconductor layer and the gate electrode, and having a first opening defined by a first inner surface; an interlayer insulating layer between the gate electrode and the electrode layer, and having a second opening corresponding to the first opening, the second opening being defined by a second inner surface; a planarizing layer covering the electrode layer and having a third opening corresponding to the second opening, the third opening being defined by a third inner surface; and a pixel defining layer on the planarizing layer and having a fourth opening corresponding to the third opening, the fourth opening being defined by a fourth inner surface, wherein the substrate has a fifth opening corresponding to the first to fourth openings, the fifth opening being defined by a fifth inner surface.
Shin et al. teaches a display device comprising a thin film transistor (Fig. 2, DRTFT, ¶ [0036]) on the substrate (Fig. 2, 201, ¶ [0031]) and comprising a semiconductor layer (Fig. 2, 221, ¶ [0031]), a gate electrode (Fig. 2, 222, ¶ [0031]), and an electrode layer (Fig. 2, 223b, ¶ [0031]); a gate insulating layer (Fig. 2, 211, ¶ [0031]) between the semiconductor layer and the gate electrode; an interlayer insulating layer (Fig. 2, 212, ¶ [0031]) between the gate electrode and the electrode layer; a planarizing layer (Fig. 2, 213, ¶ [0031]) covering the electrode layer; and a pixel defining layer (Fig. 2, 214, ¶ [0042]) on the planarizing layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the TFT, and its various layers, of Shin et al. in the device of Krans et al., since Applicant has not disclosed that the claimed type of light emitting device solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the TFT, and its various layers, of Shin et al. One would be motivated to include the structure of Shin et al., depending on the desired application for the display device, or the cost of the materials, as merely two examples.
Regarding the limitations for the gate insulating layer having a first opening defined by a first inner surface; the interlayer insulating layer having a second opening corresponding to the first opening, the second opening being defined by a second inner surface; the planarizing layer having a third opening corresponding to the second opening, the third opening being defined by a third inner surface; and the pixel defining layer having a fourth opening corresponding to the third opening, the fourth opening being defined by a fourth inner surface, wherein the substrate has a fifth opening corresponding to the first to fourth openings, the fifth opening being defined by a fifth inner surface, and wherein the plurality of insulating layers comprise the gate insulating layer, the interlayer insulating layer, the planarizing layer, and the pixel defining layer, and the first to fifth openings are the openings of the plurality of insulating layers and the substrate, these would all be present in the device of Krans et al., once modified as taught by Shin et al. More specifically, Krans et al. teaches that when making the through hole (see Figs. 4a – 4c, ¶¶ [0041] – [0044]), the LED’s and their TFT’s – once modified as taught by Shin et al. – are already on the substrate when the through hole is formed. Consequently, each of the layers and their openings will all be formed simultaneously during this step, and will have the claimed relationships, inherently. Further, that the layers are also referred to as “the plurality of insulating layers” and the first to fifth “openings” are also referred to as “the openings of the plurality of insulating layers and the substrate” does not further impart distinguishing structure to the claim, but rather merely applies additional labels to the claimed structure. 
Regarding claim 13, the combination of Krans et al. and Shin et al. teach a display device wherein the first through hole (Figs. 1-2, 16 second from left, second from top, ¶ [0034]) is at least partially defined by the first to fifth openings (for the reasons discussed above in connection with the rejection of claim 12, this is taught by the combination of Krans et al. and Shin et al.).
Regarding claim 14, Krans et al. fails to teach explicilty a display device further comprising: an encapsulation layer covering the first pixel (Figs. 1-2, top left 14, ¶ [0034]) and the second pixel (Figs. 1-2, top middle 14, ¶ [0034]), wherein the encapsulation layer covers the first to fifth inner surfaces.
Krans et al. teaches that a protective, hermetic seal is created by melting the substrate (¶ [0044]) by heating the punch used to form the through hole. This seal is used to protect the display device from contamination such as oxygen or moisture instead of an encapsulation layer covering the first pixel and the second pixel, wherein the encapsulation layer covers the first to fifth inner surfaces. Shin et al. shows that an encapsulation layer is a well-known equivalent structure in the art (¶ [0044]) to the hermetic seal of Krans et al. for protecting a device from moisture and oxygen. Therefore, because these two means for protecting a display device from contamination such as oxygen or moisture were art-recognized equivalents before the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute an encapsulation layer covering the first pixel and the second pixel, wherein the encapsulation layer covers the first to fifth inner surfaces, as taught by Shin et al., for the hermetic seal created by melting the substrate as taught by Krans et al., as a matter of design choice, to save manufacturing time or costs, and the like.
Allowable Subject Matter
Claim 15 is allowed.
Response to Remarks
Applicants remarks regarding the rejection of claim 1 under 35 USC § 102, filed June 24, 2021, have been fully considered, but they are unpersuasive. Initially, Applicant refers to an annotated version of Fig. 1 of Krans et al. and an annotated version of Fig. 6 of the present application, but Examiner is unable to locate these on the record. As best Examiner can tell, Applicant appears to be arguing that independent claim 1 distinguishes over Krans et al., because in Fig. 6 of Applicant’s disclosure, the sub-pixels of the adjacent first and second pixel are elongated along directions rotated 90 degrees from one another, while in Krans et al., the sub-pixels of the first and second pixel are all elongated in the same direction. This argument is unpersuasive, because Applicant is arguing unclaimed technical features. Claim 1 recites “wherein the first pixel is located along a first direction, and the second pixel is located along a second direction crossing the first direction”. Interpreting this limitation according to its broadest reasonable interpretation and its plain meaning, it refers to the location of the first and second pixel, while saying nothing about the relative orientation of their respective sub-pixels. Looking to Applicant’s disclosure for guidance, Examiner can find no definitions in the Specification which contradict this understanding according to plain meaning. Further, the context provided by Applicant’s Specification does not contradict Examiner’s interpretation, either. In ¶¶ [0164]–[0165], Applicant describes “pixel units” PU[X], each having “sub-pixels” SP[X], which are “sequentially arranged” in “directions” that “intersect.” None of this language appears in claim 1. Further, to the extent that the language of claim 1 mirrors these passages in the Specification, the claimed “first pixel” and “second pixel” seem to correspond to the “pixel units” PU[X], and there is no teaching that these are arranged in the way that Applicant argues. Accordingly, these rejections are maintained.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893